DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 February 2021.
Applicant traverses on the grounds that search and examination of all of the claims would not impose an undue burden.
However, as articulated in the prior office action, the restriction requirement is based on the absence of a “special technical feature” linking the claimed groups of inventions as required for national stage applications. Applicant has not shown that a “special technical feature” linking the claimed groups of inventions exists. As such, the restriction requirement is deemed proper and is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Patent Publication No. 03/012896, hereinafter Kim.
Regarding claim 1, Kim teaches a porous separator membrane comprising a porous polymer layer (“base material”), a rubber and a surfactant (“performance enhancing additive”) (abstract; p. 9, lines 4-25; p. 11, lines 13-15, 19-21; p. 16, lines 5-9).
Regarding claim 2, Kim teaches that the porous polymer layer (“base material”) comprises a polyolefin or glass fiber (p. 9, lines 10-14).
Regarding claim 3, Kim teaches that the rubber may be natural rubber or synthetic rubber (p. 9, line 24).
Regarding claim 4, Kim teaches that the rubber may be polybutadiene, co-polymers like styrene/butadiene and the like (p. 9, lines 20-27).
Regarding claim 5, Kim teaches that the copolymer rubber may be styrene/butadiene (p. 9, line 21).
Regarding claim 6, Kim teaches that the rubber is coated on a portion of the surface of the porous base material (p. 14, lines 21-27).
Regarding claim 11, Kim teaches a surfactant (“performance enhancing additive”) (p. 11, lines 13-15).
The surfactant may be anionic, cationic or non-ionic (p. 11, lines 19-21).
Regarding claim 17, Kim teaches a surfactant (“performance enhancing additive”) (p. 11, lines 13-15).

Claims 1-3, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2011/0143184, hereinafter McCarthy.
Regarding claim 1, McCarthy teaches a battery separator (24). The battery separator (24) includes a porous separator layer (32, “membrane”) comprising a woven or non-woven base material, a rubber and an acid resistant plastic (“performance enhancing additive”) (paragraphs [0026, 0030]).
Regarding claim 2, McCarthy teaches that the base material may be polyethylene or glass fibers (paragraph [0030]).
Regarding claim 3, McCarthy teaches that the rubber is a natural rubber paragraph [0030]).
Regarding claim 18, McCarthy teaches that the porous separator layer is saturated with a gel-electrolyte comprising silica particles (paragraphs [0023, 0028]). Therefore, it in the saturated state, the base material would comprise silica particles. 
Regarding claims 21 and 22, McCarthy teaches that the battery separator (24) further includes a separator layer (31) which is a glass mat including glass fibers (paragraphs [0026, 0032, 0033, 0005]).

Claims 1-5, 7-10, 17, 18, 21, 22 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO Patent Publication No. 2016/134222, hereinafter Natesh.
Regarding claim 1, Natesh teaches a battery separator (5). The battery separator comprises a porous membrane. The porous membrane comprises a non-
Regarding claim 2, Natesh teaches that the non-woven web (“base material”) comprises glass fibers (p. 4, lines 21-22).
Regarding claim 3, Natesh teaches that the rubber is a natural rubber, a synthetic rubber, latex, cured rubber or uncured rubber (p. 22, lines 7-18).
Regarding claim 4, Natesh teaches that the rubber may be butyl rubber, silicone, polyacrylate, a copolymer rubber (p. 22, lines 11-12).
Regarding claim 5, Natesh teaches that the copolymer rubber may be styrene/butadiene (p. 22, line 11).
Regarding claim 7, Natesh teaches that the rubber is incorporated (“impregnated”) into the non-woven web (“base material”) (p. 29, line 14; p.71, lines 4-17).
Regarding claim 8, Natesh teaches that the rubber is incorporated (“blended with”) into the non-woven web (“base material”) (p. 29, line 14; p.71, lines 4-17).
Regarding claims 9 and 10, Natesh teaches in an example that the rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Regarding claim 17, Natesh teaches an antioxidant (“performance enhancing additive”) (p. 24, lines 8-12).
Regarding claim 18, Natesh teaches that the non-woven web (“base material”) comprises silica or talc (p. 53, lines 1-3). 
Regarding claims 21 and 22, Natesh teaches that the battery separator may include an additional layer (“mat”) of glass fibers (p. 68, lines 25-33).
claim 25, Natesh teaches that the non-woven web (“base material”) may comprise positive ribs (p. 33, lines 11-32; p. 55, lines 18-27 and figure 4B).
Regarding claim 26, Natesh teaches that the ribs comprise rubber (p. 55, lines 28-33; p. 56, lines 1-2).
Regarding claim 27, Natesh teaches that the battery separator may be in the shape of a wrap or envelope (p. 67, lines 6-11).

Claims 1-3, 6-8, 17-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear.
Regarding claim 1, Whear teaches a battery separator. The battery separator comprises a porous membrane. The porous membrane comprises a porous material (“base material”), a rubber and various performance enhancing additives (paragraphs [0227, 0238, 0243, 0277, 0300, 0301]).
Regarding claim 2, Whear teaches that the porous material (“base material”) comprises polypropylene, polyethylene, ultra-high molecular weight polyethylene, polyvinyl chloride, phenolic resin and the like (paragraphs [0227, 0238]).
Regarding claim 3, Whear teaches that the rubber is latex (paragraph [0300]).
Regarding claim 6, Whear teaches that the rubber may be on the separator surface (paragraph [0300]).
Regarding claim 7, Whear teaches that the rubber may be incorporated (“impregnated”) into the separator (paragraph [0300]). 
Regarding claim 8, Whear teaches that the rubber may be incorporated into (“blended with”) the separator (paragraph [0300]). 
claim 17, Whear teaches that the performance enhancing additives may be surfactants, wetting agents, colorants, antistatic additives (paragraphs [0227]).
Regarding claim 18, Whear teaches that the porous material (“base material”) includes silica, fish meal and the like (abstract).
Regarding claims 19 and 20, Whear teaches that the porous material (“base material”) includes processing oil as a plasticizer (paragraph [0227]).
Regarding claims 21 and 22, Whear teaches that the separator includes a mat of glass and/or synthetic fibers (paragraphs [0305-0309]).
Regarding claims 23 and 24, Whear teaches a backweb with a thickness of 6 mils (152 µm) (paragraph [0228]). 
Regarding claim 25, Whear teaches that the separator may include positive or negative ribs (paragraphs [0228, 0242]).
Regarding claim 27, Whear teaches that the separator is in the shape of a cut piece, wrap, envelope or pocket (paragraph [0228]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 11-20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of U.S. Pre-Grant Publication No. 2012/0070713, hereinafter Whear.

Regarding claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”) and various performance enhancing additives such as surfactant and antioxidants (abstract, col. 4, lines 3-7).
Yaacoub’s separator is used in a lead-acid battery. 
Yaacoub fails to teach a rubber.
Whear teaches a separator for a lead-acid battery. The separator has components analogous to Yaacoub’s – a microporous polyolefin membrane including silica filler. Whear teaches that adding latex or rubber-derivatives allows for the inhibition of hydration shorts in the battery (paragraph [0300]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include latex or a rubber-derivative for the purpose of improving the performance of the battery.
Regarding claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
Regarding claim 3, Yaacoub as modified by Whear teaches that the rubber is latex (Whear’s paragraph [0300]).
Regarding claim 6, Yaacoub as modified by Whear teaches that the rubber may be on the separator surface (Whear’s paragraph [0300]).
Regarding claim 7, Yaacoub as modified by Whear teaches that the rubber may be incorporated (“impregnated”) into the separator (Whear’s paragraph [0300]). 
claim 8, Yaacoub as modified by Whear teaches that the rubber may be incorporated into (“blended with”) the separator (Whear’s paragraph [0300]). 
Regarding claim 11, Yaacoub teaches a performance enhancing additive which is a non-ionic surfactant (abstract).
Regarding claims 12-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
Regarding claim 17, Yaacoub teaches that the performance enhancing additives are surfactants and antioxidants (abstract, col. 4, line 5).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Claims 1-5, 7-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,246,798, hereinafter Yaacoub in view of WIPO Patent Publication No. 2016/134222, hereinafter Natesh.

Regarding claim 1, Yaacoub teaches a battery separator. The battery separator is a porous membrane comprising microporous polyolefin (“base material”) and various performance enhancing additives such as surfactant and antioxidants (abstract, col. 4, lines 3-7).
Yaacoub’s separator is used in a lead-acid battery. 
Yaacoub fails to teach a rubber.
Natesh teaches a separator for a lead-acid battery. The separator has components analogous to Yaacoub’s – a microporous polyolefin membrane including silica filler. Natesh teaches that rubber added to the membrane acts as a heavy metal scavenger in the battery and improves the performance of the battery (p. 20, lines 21-33; p. 21, lines 1-2).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include rubber for the purpose of improving the performance of the battery.
Regarding claim 2, Yaacoub teaches that the microporous polyolefin (“base material”) comprises polypropylene, polyethylene, preferably ultra-high molecular weight polyethylene (col. 3, lines 55-59).
claim 3, Yaacoub as modified by Natesh teaches that the rubber is a natural rubber, a synthetic rubber, latex, cured rubber or uncured rubber (Natesh’s p. 22, lines 7-18).
Regarding claim 4, Yaacoub as modified by Natesh teaches that the rubber may be butyl rubber, silicone, polyacrylate, a copolymer rubber (Natesh’s p. 22, lines 11-12).
Regarding claim 5, Yaacoub as modified by Natesh teaches that the copolymer rubber may be styrene/butadiene (Natesh’s p. 22, line 11).
Regarding claim 7, Yaacoub as modified by Natesh teaches that the rubber is incorporated (“impregnated”) into the non-woven web (“base material”) (Natesh’s p. 29, line 14; p.71, lines 4-17).
Regarding claim 8, Yaacoub as modified by Natesh teaches that the rubber is incorporated (“blended with”) into the non-woven web (“base material”) (Natesh’s p. 29, line 14; p.71, lines 4-17).
Regarding claims 9 and 10, Natesh teaches in an example that the rubber is present at a concentration of 6 percent by weight (p. 71, lines 21-24).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include the rubber at a concentration of 6 percent by weight for the purpose of improving the performance of the battery.
Regarding claim 11, Yaacoub teaches a performance enhancing additive which is a non-ionic surfactant (abstract).
Regarding claims 12-16, Yaacoub teaches that the surfactant should be applied at a concentration greater than 0.5 g/m2 (col. 5, lines 60-63). In a specific example, Yaacoub teaches a concentration of 2.5 g/m2 (col. 7, lines 58-62).
claim 17, Yaacoub teaches that the performance enhancing additives are surfactants and antioxidants (abstract, col. 4, line 5).
Regarding claim 18, Yaacoub teaches that the microporous polyolefin (“base material”) comprises silica (col. 3, line 67-68). 
Regarding claim 19, Yaacoub teaches that the microporous polyolefin (“base material”) comprises a plasticizer (col. 4, line 1; col. 6, lines 45-46).
Regarding claim 20, Yaacoub teaches that the plasticizer is a processing oil (col. 6, lines 45-46).
Regarding claim 25, Yaacoub teaches that the surfaces of the separator are ribbed (col. 4, lines 14-15). This is understood to mean that they include ribs, which are protrusions.
Regarding claim 26, Yaacoub teaches ribs.
Yaacoub fails to specify the material of the ribs.
Natesh teaches that the separator may comprise ribs formed of rubber (p. 33, lines 11-32; p. 55, lines 18-33; p. 56, lines 1-2 and figure 4B).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the ribs of rubber without undue experimentation and with a reasonable expectation of success.
Regarding claim 27, Yaacoub teaches that the separator is in the shape of a pocket (col. 6, lines 20-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILIA V. NEDIALKOVA
Examiner
Art Unit 1724